DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 08/06/2019.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 08/06/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “an ordered item” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  
Claim 5 recites the limitation “this assembly” in line 2 and “the ordered item assembly” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Therefore, the claims are rendered indefinite as the scope of the claim is unascertainable.  Appropriate correction is required. 
Claim 11 does not end in a period.  It is unclear to the examiner if there is more to the claim somewhere, or if Applicant intended there to be a period.  Appropriate correction is required.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2018/0072555 to Fortunato et al. (“Fortunato”).
With regard to claim 1, Fortunato discloses the claimed method of foodservice customer order fulfillment, the method comprising: 
associating an identifier to a package (see Fig. 2, where the barcode is associated with the purchased item such as a cup, or even portrayed as a receipt or on mobile phone as e-receipt, and thereby associated with the purchased item as it represents the purchased item; see Fig. 8-9, where “Jake’s Ketchup” is associated with a barcode); 
 	receiving customer order of an ordered item at an order fulfillment system (see [0005] where the POS system receives the “custom order comprising an edible substance with an one custom dispense option”); 
 	storing an indication of the ordered item in association to the identifier in the order fulfillment system (see Fig. 3, representing the “order fulfillment system”; see [0046] where the QR code definitions and/or beverage or condiment recipes are stored in the CRM 48B.); 
 	reading the identifier at a reader associated with a dispenser (see [0048] “execution of the computer readable code enables the controller 44 to read and interpret a bar code presented by the conveyance device 140, for example a cup or a smart phone screen.  The bar code may exemplarily identify bay or receptacle locations within the dispenser and an associated amount of the substance at that location.  The dispenser may have eight bays configured to each receive a receptacle or cartridge of a substance to be dispensed.  The bar code may specify the bay from which a dispense should be made and an amount to dispense from that bay.  This may provide an individual system, location, or facility flexibility to provide the actual available flavors or additive substances with limited programming or change to the system.  Flavors can be added or removed from the system by inserting a different receptacle or cartridge of substance into the dispenser and making a similar update within the POS system.  In an exemplary embodiment, "Bay 3" may contain a seasonal or limited-run or promotional flavor.  The POS system simply encodes the barcodes specifying Bay 3 when the customer orders this flavor and the requested dispense is provided from the cartridge of seasonal or limited-run, or promotional flavor loaded into Bay 3.  Such a system similarly enables the rotation or change or other flavors or substances with only associated updating at the POS system, if at all and without the need to update any software or controls at the dispenser itself.”); 
 	communicating the identifier to the order fulfillment system (see [0048] where when the barcode is scanned, then the order system receives the scanned data); 
 	receiving a dispense instruction at the dispenser from the order fulfillment system (see [0048] ‘The POS system simply encodes the barcodes specifying Bay 3 when the customer 
 	operating the dispenser according to the dispense instruction to dispense at least one ingredient (see Fig. 10, “DISPENSE CUSTOM CONDIMENT 218”).  

With regard to claim 2, Fortunato further discloses where the ordered item comprises a plurality of ingredients and the indication of the ordered item stored in the order fulfillment system comprises an identification of the plurality of ingredients (see Fig. 8: 

    PNG
    media_image1.png
    432
    301
    media_image1.png
    Greyscale
).  

With regard to claim 3, Fortunato further discloses tracking a completion of an ordered item assembly against the identification of the plurality of ingredients in the order fulfillment system (see [0102] tracking of the completion of transactions).  

With regard to claim 4, Fortunato further discloses: receiving a communication from the dispenser indicating that the at least one ingredient has been dispensed; and storing the indication of the dispensed at least one ingredient at the order fulfillment system (see [0102-103]).  

With regard to claim 5, Fortunato further discloses determining if1 the at least one ingredient of the dispenser associated with the reader has dispensed in this assembly of the ordered item by referencing the tracked completion of the ordered item assembly (see [0102-103], where the previous ordered dispenses are stored and tracked, and further where these dispenses are referenced during future dispenses).  

With regard to claim 6, Fortunato further discloses where if2 the at least one ingredient has not been dispensed, confirming the dispense instruction to the dispenser, and if3 the at least one ingredient has been dispensed, producing a perceptible notification (see [0102]).  

With regard to claim 7, Fortunato further discloses verifying at the order fulfillment system if4 assembly of the ordered item is complete by reference to the tracked completion of the ordered item assembly (see [0102-103]).  

With regard to claim 8, Fortunato further discloses if5 the ordered item is not complete, producing a perceptible notification of a next remaining ingredient to be dispensed to complete the assembly of the ordered item (ordered item was completed, as shown above).  

With regard to claim 9, Fortunato further discloses if6 the ordered item is complete, producing a perceptible notification to a customer that the ordered item is complete (see [0102] “the purchases of the individual customer may be collected and tracked in order to provide the customer with relevant coupons or discounts on future dispenses, or to gain recognition through a loyalty reward program.”).  

With regard to claim 10, Fortunato further discloses obtaining payment for the ordered item from the customer (see [0037], [0038], [0041], [0044] etc.).  

With regard to claim 11, Fortunato further discloses where the received customer order identifies the ordered item and further comprising identifying the plurality of ingredients of the ordered item with the order fulfillment system (see e.g. Fig. 8)  

With regard to claim 12, Fortunato further discloses where the customer order is received from a customer through a mobile device operated by the customer in communicative connection to the order fulfillment system (see e.g. Fig. 8).  

With regard to claim 13, Fortunato further discloses the package is a reusable package with an identifier (see Fig. 2, where the cup and paper of receipt is reusable) and further comprising receiving a change to the ordered item associated with the identifier stored at the order fulfillment system (see [0085-86]).  

With regard to claim 14, Fortunato further discloses where the identifier is represented on the package as a quick response code (see [0033]).  

With regard to claim 15, Fortunato further discloses where the identifier is represented on the package as an RFID tag (see [0042]).  

With regard to claim 16, Fortunato further discloses where dispenser dispenses at least one of creamer, sugar, or flavoring (see Fig. 6).  

With regard to claim 17, Fortunato further discloses where the dispenser dispenses a plurality of sauces (see Fig. 8).  

With regard to claim 19, Fortunato further discloses where the dispenser is one dispenser of a plurality of dispensers within a dispensing system, each dispenser of the plurality of 

With regard to claim 20, Fortunato further discloses where the dispensing system comprises at least one of a sauce dispenser (see Fig. 10, “DISPENSE CUSTOM CONDIMENT”), a produce dispenser, a beverage component dispenser, or a toasted baked good dispenser.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fortunato in view of U.S. Pat. Pub. No. 2018/0338504 to Lavri et al. (“Lavri”).
With regard to claim 18, Fortunato discloses dispensing a sandwich or condiment on to a bun (see [0081-82]).  However, Fortunato is silent regarding the toasting of the baked goods.  Lavri teaches at e.g. abstract, [0014], [0059] that it would have been obvious to one of ordinary skill in the art to have a food dispenser, such as an automated pizza machine, toast the item, such as a pizza, prior to dispensing the item to the user, where this is performed so that the item can be warmed up to the temperature desired by the user and so that the item can be cooked to the desired thoroughness of the user.  See Lavri at [0059], “Depending on the order, the pizza may skip the oven 112, baked standard, baked long (slower conveyor speed) or baked fast (faster conveyor speed).  The multiple levels allow more pizzas to be baked on the same footprint of space.  The oven conveyor may have a stone conveyor to allow for optimal crust and energy efficiency.  The heat may be provided by gas, electric, or infrared.  Preferably a standard pie may take less than five minutes to bake.”   Therefore, it would have been obvious to one of ordinary skill in the food preparation art at the time of filing to modify Fortunado to not only include the ability to provide a sandwich or a bun, but to include an oven where the sandwich can slide through (similar to the pizza oven of Lavri), as this provides the benefit of providing the food item to the user at the desired temperature and thoroughness of cooking, as taught by Lavri, [0059].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is a conditional statement.  A conditional statement in a method claim, under the broadest reasonable interpretation, does not occur and therefore is not granted patentable weight.  
        2 See conditional statement explanation above.  Same rationale applies in this claim.  
        3 See conditional statement explanation above.  Same rationale applies in this claim.  
        4 See conditional statement explanation above.  Same rationale applies in this claim.  
        5 See conditional statement explanation above.  Same rationale applies in this claim.  
        6 See conditional statement explanation above.  Same rationale applies in this claim.